Citation Nr: 0215919	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  96-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for left upper extremity 
weakness and numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating determination 
of the Waco Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

A review of the record demonstrates that on his May 1996 
substantive appeal, the veteran checked the boxes indicating 
that he desired to appear before a Member of the Board at the 
local VA office.  In the typewritten section of his 
explanation as to why he was appealing the RO's denial, the 
veteran also requested a hearing at the Waco Regional Office 
before his case was sent to the Board.

In September 1996, the veteran was afforded a personal 
hearing before a hearing officer at the RO.  There was no 
reference made at that time to the veteran's request for a 
travel board hearing before a Member of the Board at the 
local RO.

While the veteran was afforded a personal hearing before a 
hearing officer at the RO, he has not withdrawn his request 
for a hearing before a Member of the Board at the local RO.

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Waco RO before a Member of the Board.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



